As filed with the Securities and Exchange Commission on June 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-03802 NEUBERGER BERMAN INCOME FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant’s telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer Neuberger Berman Income Funds c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: October 31, 2012 Date of reporting period: April 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Report to Shareholders. Neuberger Berman Income Funds Investor Class Shares Class A Shares Trust Class Shares Class C Shares Institutional Class Shares Class R3 Shares Core Bond Fund Municipal Intermediate Bond Fund Floating Rate Income Fund Short Duration Bond Fund High Income Bond Fund Strategic Income Fund Semi-Annual Report April 30, 2012 Contents THE FUNDS President's Letter 1 PORTFOLIO COMMENTARY Core Bond Fund 2 Floating Rate Income Fund 4 High Income Bond Fund 7 Municipal Intermediate Bond Fund 9 Short Duration Bond Fund 11 Strategic Income Fund 13 FUND EXPENSE INFORMATION 18 SCHEDULE OF INVESTMENTS Core Bond Fund 20 Floating Rate Income Fund 26 High Income Bond Fund 33 Municipal Intermediate Bond Fund 42 Short Duration Bond Fund 47 Strategic Income Fund 51 FINANCIAL STATEMENTS 84 The "Neuberger Berman" name and logo are registered service marks of Neuberger Berman Group LLC. "Neuberger Berman Management LLC" and the individual Fund names in this piece are either service marks or registered service marks of Neuberger Berman Management LLC. ©2012 Neuberger Berman Management LLC. All rights reserved. FINANCIAL HIGHLIGHTS (ALL CLASSES)/PER SHARE DATA Core Bond Fund Floating Rate Income Fund High Income Bond Fund Municipal Intermediate Bond Fund Short Duration Bond Fund Strategic Income Fund Directory Proxy Voting Policies and Procedures Quarterly Portfolio Schedule The "Neuberger Berman" name and logo are registered service marks of Neuberger Berman Group LLC. "Neuberger Berman Management LLC" and the individual Fund names in this piece are either service marks or registered service marks of Neuberger Berman Management LLC. ©2012 Neuberger Berman Management LLC. All rights reserved. President's Letter Dear Fellow Shareholder, The fixed income market experienced periods of volatility during the six months ended April 30, 2012. While this resulted in periodic flights to quality, riskier non-Treasury securities generated the best results during the reporting period. A number of macro issues impacted the financial markets and investor sentiment during the period. These included the ongoing European sovereign debt crisis, shifting perceptions regarding the global economy, geopolitical events and political gridlock in Washington. At times, these issues triggered periods of increased risk aversion, especially early and late in the period. While the U.S. economy gained some traction, the Federal Reserve took a number of actions in an effort to meet its dual mandate of fostering maximum employment and price stability. These included maintaining short-term interest rates in a historically low range and purchasing longer-term Treasuries in an attempt to drive their rates lower. Against this backdrop, Treasury yields largely declined during the reporting period. Even though investors appeared to remain wary of the macro environment, they also looked for opportunities to generate incremental yield given low interest rates. This resulted in generally solid demand for non-Treasuries, particularly the lower-rated, higher-yielding fixed income sectors, which produced the strongest returns. This environment was advantageous for our Fixed Income Funds, which benefited from having overweights to non-Treasuries relative to their benchmarks. Looking ahead, we believe that the U.S. economy will continue to expand, albeit at a modest pace. Should this occur, we think inflation will be benign and allow the Fed to pursue its highly accommodative monetary policy. While the Fed has, at least for now, ruled out a third round of quantitative easing, it is our view that this option cannot be taken off the table should unemployment remain elevated and the economy experience another soft patch. We continue to have a positive outlook for non-Treasuries and anticipate maintaining overweight positions in our Fixed Income Funds relative to their benchmarks. While periodic flights to quality could occur given the number of unresolved macro issues, we believe that investor demand for non-Treasuries will generally be strong and potentially result in further spread tightening (the difference in yield between Treasuries and other securities). We also think that overall demand for tax-free bonds will remain solid given their relatively attractive yields. Thank you for your continued support and trust. We look forward to continue serving your investment needs in the years to come. Sincerely, Robert Conti President and CEO Neuberger Berman Mutual Funds 1 Core Bond Fund Commentary Neuberger Berman Core Bond Fund Institutional Class generated a 3.43% total return for the six months ended April 30, 2012 and outperformed its benchmark, the Barclays U.S. Aggregate Index, which provided a 2.44% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) While the fixed income market was volatile at times, investors who assumed greater risk during the reporting period were generally rewarded. When the reporting period began, concerns regarding the U.S. economy and the European sovereign debt crisis triggered increased risk aversion among investors. However, this was replaced with robust risk appetite as economic data in the U.S. largely removed fears of a double-dip recession, in our view. In addition, the European Central Bank's Long-Term Refinancing Operation helped stabilize a European banking crisis, at least for a period of time. Intermediate and longer-term Treasury yields moved lower during the reporting period and the yield curve flattened, as short term rates were largely stable. In January 2012, the Federal Reserve vowed to keep the federal funds rate at a historically low level until at least the end of 2014. Against this backdrop, demand for non-Treasuries was typically solid as investors looked to generate incremental yield. The Fund benefited from its overweight position relative to the benchmark in non-Treasuries, as they generally outperformed equal-duration Treasuries during the reporting period. In particular, the Fund's allocation to investment grade corporate bonds contributed to results. Within the sector, our lower-rated industrial and financial holdings produced the strongest returns. An overweight relative to the benchmark in commercial mortgage-backed securities also benefited performance as their spreads (the difference in yield between Treasuries and other bond sectors) narrowed during the reporting period. Elsewhere, an allocation to Treasury Inflation Protected Securities was rewarded given expectations for rising inflation as the economy gained some traction. Modestly detracting from results was the Fund's duration positioning. Having a shorter duration than the benchmark was detrimental to performance as interest rates generally declined over the six-month period. Several adjustments were made to the portfolio during the reporting period. We pared the Fund's overweight to the investment-grade corporate bond sector in an attempt to capture profits. In contrast, we increased the Fund's allocation to agency mortgage-backed securities. The Fund used short Treasury futures during the reporting period to assist in managing its duration positioning, which slightly detracted from results. Looking ahead, despite recent concerns that the U.S. economy may experience a soft patch for a third year in a row, we feel it has enough momentum to continue expanding, albeit at a moderate pace. The Federal Reserve has made clear its intention of maintaining an extremely accommodative monetary policy given continued high unemployment and ongoing strains in the housing market. While a third round of quantitative easing does not seem likely for now, Fed Chairman Bernanke indicated in a press conference following the Fed's April meeting that he was "entirely prepared" to do more to support the economy if needed. Against a backdrop of what we expect to be modest growth and fairly well contained inflation, we anticipate maintaining an overweight to non-Treasuries and an underweight to Treasuries. As always, we will closely monitor economic data and global macro issues that could impact investor sentiment and the financial markets going forward. Sincerely, Thanos Bardas, David M. Brown, Andrew A. Johnson and Bradley C. Tank Portfolio Co-Managers Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 2 Core Bond Fund TICKER SYMBOLS Investor Class NCRIX Institutional Class NCRLX Class A NCRAX Class C NCRCX PORTFOLIO BY TYPE OF SECURITY (as a % of Total Net Assets) Asset-Backed Securities % Corporate Debt Securities Mortgage-Backed Securities U.S. Treasury Securities Short-Term Investments Liabilities, less cash, receivables and other assets ) Total % PERFORMANCE HIGHLIGHTS2 Inception Date Six Month Period Ended 04/30/2012 Average Annual Total Return Ended 04/30/2012 1 Year 5 Years 10 Years Life of Fund At NAV Investor Class3 02/01/1997 % Institutional Class3 10/01/1995 % Class A4 12/20/2007 % Class C4 12/20/2007 % With Sales Charge Class A4 -1.08 % Class C4 % Index Barclays U.S. Aggregate Index1,14 % The performance data quoted represent past performance and do not indicate future results. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month-end, please visit www.nb.com/performance. The results shown in the table reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and shares, when redeemed, may be worth more or less than their original cost. Returns would have been lower if Neuberger Berman Management LLC (Management) had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. Repayment by a class (of expenses previously reimbursed and/or fees previously waived by Management) will decrease the class' returns. Please see Note B in the Notes to Financial Statements for specific information regarding expense reimbursement and/or fee waiver arrangements. For the period ended April 30, 2012, the 30-day SEC yields were 1.89%, 2.28%, 1.80% and 1.14% for Investor Class, Institutional Class, Class A and Class C shares, respectively. Absent reimbursements and/or waivers, the 30-day SEC yields would have been 1.70%, 2.17%, 1.72% and 1.05% for Investor Class, Institutional Class, Class A and Class C shares, respectively. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2011 were 1.14%, 0.64%, 1.03% and 1.79% for Investor Class, Institutional Class, Class A and Class C shares, respectively (before reimbursements and/or waivers, if any). These expense ratios were 0.87%, 0.47%, 0.87% and 1.62% for Investor Class, Institutional Class, Class A and Class C shares, respectively, after reimbursements and/or waivers. Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 3 Floating Rate Income Fund Commentary Neuberger Berman Floating Rate Income Fund Institutional Class generated a 5.58% total return for the six months ended April 30, 2012 and outperformed its benchmark, the S&P/LSTA Leveraged Loan Index, which provided a 4.53% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) Despite several brief setbacks, the floating rate bank loan market generated solid results during the reporting period. Supporting the market were signs that the U.S. economy was gaining traction, generally robust investor risk appetite, overall positive fundamentals among floating rate bank loan issuers and continued low defaults. During the reporting period, the default rate among the securities in the benchmark was a low 0.77%. In addition, a number of macro issues that negatively impacted the market in 2011 moved to the back burner during the second half of the period, such as the European sovereign debt crisis (stabilized for a period of time by the European Central Bank's Long-Term Refinancing Operation). The new issuance market was fairly robust during the period, which was well absorbed by investor demand. The vast majority of new issuance was the refinancing of existing loans to extend maturities and to take advantage of attractive rates. In our view, this could help to keep default risk relatively low. Higher-quality securities outperformed their lower-quality counterparts. For the six months ended April 30, 2012, B-rated securities in the index gained 6.65%, whereas BB-rated and CCC-rated securities returned 4.05% and -13.04%, respectively. It's important to note that the decline in the CCC-rated portion of the index was largely due to the poor performance of TXU Energy, which is the largest loan in the index. The Fund continued to allocate a portion of its assets to non-floating rate securities. We have the flexibility to allocate up to 20% of the portfolio to these securities, usually fixed-rate senior secured bonds as they can help the Fund generate incremental yield. The Fund's non-floating rate allocation remained fairly steady at approximately 9% during the reporting period. We kept this allocation fairly low as floating rate loan yields continued to be attractive on a relative basis. We actively participated in the new issuance market throughout the reporting period. In particular, we emphasized securities in the primary rather than the secondary bank loan market due to the former's higher current yields. We also believed securities in the new issue market provided better opportunities on a risk-adjusted basis, as we identified loans to issuers that had appropriate capital structures, as well as good operating momentum and relatively low leverage. The Fund maintained its overweight relative to the benchmark in B-rated securities and underweight to BB- and CCC-rated issues during the reporting period. We felt this positioning was appropriate given what we perceived to be attractive valuations in the B-rated portion of the floating loan market. This positioning positively contributed to results given the outperformance of higher-rated floating rate loans. Of note, the Fund did not have any exposure to TXU Energy, the largest detractor from performance for the CCC-rated issues market. From a sector perspective, security selection in utilities, chemicals and health care was the largest contributor to performance. In contrast, security selection in publishing and oil and gas detracted from results during the reporting period. We continue to have a positive outlook for the floating rate bank loan market. Despite recent concerns that the U.S. economy may experience a soft patch for a third year in a row, we feel it has enough momentum to continue expanding, albeit at a moderate pace. While periods of increased market volatility are likely going forward given several unresolved macro issues, we believe that fundamentals in the market remain solid. The floating rate loan default rate remains well below its annual 4% average and we think this will continue given solid corporate profits and balance sheets that are flush with cash. In addition, it's our belief that the technical backdrop remains supportive for the floating rate 4 loan market. We feel that demand for floating rate loans should remain generally strong as investors look to generate incremental yield in the low interest rate environment. Sincerely, Stephen J. Casey, Ann H. Benjamin, Thomas P. O'Reilly and Joseph P. Lynch Portfolio Co-Managers Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 5 Floating Rate Income Fund TICKER SYMBOLS Institutional Class NFIIX Class A NFIAX Class C NFICX PORTFOLIO BY MATURITY DISTRIBUTION (as a % of Total Investments) Less than One Year % One to less than Five Years Five to less than Ten Years Total % PERFORMANCE HIGHLIGHTS Inception Date Six Month Period Ended 04/30/2012 Average Annual Total Return Ended 04/30/2012 1 Year Life of Fund At NAV Institutional Class5 12/30/2009 % % % Class A 12/29/2009 % % % Class C5 12/30/2009 % % % With Sales Charge Class A % -0.11 % % Class C5 % % % Index S&P/LSTA Leveraged Loan Index1,14 % % % The performance data quoted represent past performance and do not indicate future results. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month-end, please visit www.nb.com/performance. The results shown in the table reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and shares, when redeemed, may be worth more or less than their original cost. Returns would have been lower if Neuberger Berman Management LLC (Management) had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. Repayment by a class (of expenses previously reimbursed and/or fees previously waived by Management) will decrease the class' returns. Please see Note B in the Notes to Financial Statements for specific information regarding expense reimbursement and/or fee waiver arrangements. For the period ended April 30, 2012, the 30-day SEC yields were 5.39%, 4.80% and 4.25% for Institutional Class, Class A and Class C shares, respectively. Absent reimbursements and/or waivers, the 30-day SEC yields would have been 5.15%, 4.56% and 4.00% for Institutional Class, Class A and Class C shares, respectively. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2011 were 0.96%, 1.36% and 2.08% for Institutional Class, Class A and Class C shares, respectively (before reimbursements and/or waivers, if any). These expense ratios were 0.71%, 1.08% and 1.83% for Institutional Class, Class A and Class C shares, respectively, after reimbursements and/or waivers. Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 6 High Income Bond Fund Commentary Neuberger Berman High Income Bond Fund Investor Class generated a 6.17% total return for the six months ended April 30, 2012, but lagged its benchmark, the BofA Merrill Lynch U.S. High Yield Master II Constrained Index, which provided a 6.45% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) Despite several brief setbacks, the high yield market posted a strong return during the reporting period. Supporting the market were signs that the U.S. economy was gaining traction, generally robust investor risk appetite, overall positive fundamentals among high yield issuers and low defaults. According to JPMorgan Chase, the high yield default rate was 2.20% at the end of April 2012, well below its historical average of approximately 4.25%. A number of macro issues that negatively impacted the market in 2011 moved to the back burner during much of the reporting period, such as the European sovereign debt crisis (stabilized for a period of time by the European Central Bank's Long-Term Refinancing Operation). Overall, the high yield market outperformed equal-duration Treasuries and lower-quality securities performed better than their higher-rated counterparts. For the six months ended April 30, 2012, CCC-rated (a relatively low rating) securities in the benchmark and BB-rated (rated higher) securities returned 8.49% and 5.86%, respectively. The Fund's sector biases were not rewarded but this was offset by strong security selection. During the reporting period, several of the Fund's BB-rated issues were upgraded to investment grade and their prices rallied on the news. Security selection of CCC-rated securities was also rewarded. In particular, we owned a number of positions that outperformed the overall return of CCC-rated issues in the index. We also avoided a number of securities that generated weak results during the period. For the Fund, security selection in diversified financial services, telecommunications and packaging provided the largest positive impact on performance relative to the index. In contrast, security selection in energy, health care and gaming detracted the most from relative results. We made several adjustments to the portfolio during the reporting period. From a sector perspective, we increased the portfolio's exposures to energy, printing/publishing and gaming. In contrast, the largest reductions in terms of sector allocations were in utilities, cable and hotels. We continue to have a positive outlook for the high yield market. In our opinion, there will likely be periods of risk aversion given a number of unresolved macro issues. However, we feel that, overall, these will be trumped by solid fundamentals, including continued low defaults and corporate balance sheets that often have substantial cash on their books. Furthermore, it appears many high yield issuers have taken advantage of low rates to refinance their debt. We believe this is not only beneficial from a cost of funding perspective, but it also pushes back their maturity obligations, both of which could be supportive for the market going forward. Finally, it is our opinion that investor demand will be generally strong given the Federal Reserve Board's vow to keep the federal funds rate at or near zero until at least the end of 2014. Sincerely, Ann H. Benjamin, Thomas P. O'Reilly and Russ Covode Portfolio Co-Managers Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 7 High Income Bond Fund TICKER SYMBOLS Investor Class NHINX Institutional Class NHILX Class A NHIAX Class C NHICX Class R3 NHIRX PORTFOLIO BY MATURITY DISTRIBUTION (as a % of Total Investments) Less than One Year % One to less than Five Years Five to less than Ten Years Ten Years or Greater Total % PERFORMANCE HIGHLIGHTS6 Inception Date Six Month Period Ended 04/30/2012 Average Annual Total Return Ended 04/30/2012 1 Year 5 Years 10 Years Life of Fund At NAV Investor Class7 02/01/1992 % Institutional Class8 05/27/2009 % Class A8 05/27/2009 % Class C8 05/27/2009 % Class R38 05/27/2009 % With Sales Charge Class A8 % -1.09 % Class C8 % Index BofA Merrill Lynch U.S. High Yield Master II Constrained Index1,14 % N/A The performance data quoted represent past performance and do not indicate future results. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month-end, please visit www.nb.com/performance. The results shown in the table reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and shares, when redeemed, may be worth more or less than their original cost. Returns would have been lower if Neuberger Berman Management LLC (Management) had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. Repayment by a class (of expenses previously reimbursed and/or fees previously waived by Management) will decrease the class' returns. Please see Note B in the Notes to Financial Statements for specific information regarding expense reimbursement and/or fee waiver arrangements. For the period ended April 30, 2012, the 30-day SEC yields were 5.91%, 6.02%, 5.37%, 4.86% and 5.36% for Investor Class, Institutional Class, Class A, Class C, and Class R3 shares, respectively. Absent repayment, the 30-day SEC yield would have been 5.39% for Class R3 shares. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2011 were 0.87%, 0.74%, 1.12%, 1.88% and 1.38% for Investor Class, Institutional Class, Class A, Class C and Class R3 shares, respectively (before reimbursements and/or waivers, if any). The expense ratio was 1.88% for Class C, after reimbursements and/or waivers. The total annual operating expense ratio for each of Institutional Class, Class A and Class R3 includes the class's repayment of expenses previously reimbursed and/or fees previously waived by Management. Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 8 Municipal Intermediate Bond Fund Commentary Neuberger Berman Municipal Intermediate Bond Fund Investor Class generated a 4.75% total return for the six months ended April 30, 2012, but lagged its benchmark, the Barclays 7-Year General Obligation Index, which provided a 4.86% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) Despite several brief setbacks, the municipal market posted a solid return during the reporting period. The market rallied during the first half of the period driven by rising tax revenues, low defaults and some signs of progress in the fiscal position of many state and local governments. In addition, new supply was relatively low and investor demand was strong as municipal bonds were attractively valued versus comparable Treasuries. A portion of the municipal market's gains were given back in March as yields rose. This was triggered by an increase in supply and an expectation that investors would withdraw from municipal mutual funds in order to pay taxes. Looking at the municipal market more closely, lower-quality securities outperformed their higher-quality counterparts given investors' quest to generate incremental yield. In addition, longer-term securities outperformed shorter-term securities. The intermediate portion of the municipal curve produced mixed results over the six months ended April 30, 2012. After generating strong returns over the first half of the period, it was the weakest performing portion of the curve during the second half of the period. In our view, this was due to relatively rich valuations in the intermediate portion of the curve at the beginning of 2012 and to profit taking. We tactically adjusted the Fund's duration during the reporting period. We started the period with a long duration versus the index and later allowed it to drift shorter. This adjustment was made because we expected to see some softness in the market given its extended rally and due to seasonal weakness that typically occurs during tax season. We then shifted to a modestly longer duration toward the end of the period. Overall, duration slightly benefited performance. In terms of the Fund's yield curve positioning, we maintained a barbell approach (investing in shorter and longer maturities). In contrast, the Fund's benchmark is concentrated in the six- to eight-year portion of the curve, which was the weakest performing portion of the municipal yield curve. Given this, the Fund's barbell approach enhanced its relative results. Somewhat detracting from performance was the Fund's higher-quality bias, as lower-quality bonds outperformed. In particular, we sought to keep the overall average credit quality of the portfolio in the "AA" range and had only a small allocation to BBB-rated muni bonds. From a sector perspective, we continued to emphasize higher-quality revenue and general obligation bonds that historically have tended to perform relatively well during choppy economic environments. Having underweights relative to the benchmark in lower-quality tobacco bonds (municipal bonds secured by tobacco settlement payments) and hospital bonds negatively impacted results as they outperformed the index. Looking ahead, we have a generally positive outlook for the municipal market, as it remains attractively valued versus equal-duration Treasuries, in our view. While the U.S. economy gained some traction during much of the reporting period, we continue to believe that a number of issues, including continued high unemployment, will hold back a more robust expansion. As such, we anticipate seeing inflation remain relatively well contained, which would allow the Federal Reserve Board to make good on its vow to keep the federal funds rate anchored in a historically low range for an extended period. Against this backdrop, we feel that overall demand for municipal bonds should remain strong. We are comfortable with the Fund's current positioning. Should municipal rates move higher, we may look to extend the Fund's duration. In addition, if the economy strengthens, we may look to selectively increase our exposure to higher yielding BBB-rated securities. Sincerely, James L. Iselin and S. Blake Miller Portfolio Co-Managers Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 9 Municipal Intermediate Bond Fund TICKER SYMBOLS Investor Class NMUIX Institutional Class NMNLX Class A NMNAX Class C NMNCX PORTFOLIO BY STATE AND TERRITORY (as a % of Total Investments) Arizona % California Colorado Delaware District of Columbia Florida Georgia Illinois Indiana Iowa Kansas Louisiana Maryland Massachusetts Michigan Minnesota Mississippi Missouri Nebraska Nevada New Jersey New Mexico New York North Carolina Ohio Oregon Pennsylvania Puerto Rico Rhode Island South Carolina Tennessee Texas Virginia Washington Total % PERFORMANCE HIGHLIGHTS10 Inception Date Six Month Period Ended 04/30/2012 Average Annual Total Return Ended 04/30/2012 1 Year 5 Years 10 Years Life of Fund At NAV Investor Class 07/09/1987 % Institutional Class11 06/21/2010 % Class A11 06/21/2010 % Class C11 06/21/2010 % With Sales Charge Class A11 % Class C11 % Index Barclays 7-Year GO Index1,14 % The performance data quoted represent past performance and do not indicate future results. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month-end, please visit www.nb.com/performance. The results shown in the table reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and shares, when redeemed, may be worth more or less than their original cost. Returns would have been lower if Neuberger Berman Management LLC (Management) had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. Repayment by a class (of expenses previously reimbursed and/or fees previously waived by Management) will decrease the class' returns. Please see Note B in the Notes to Financial Statements for specific information regarding expense reimbursement and/or fee waiver arrangements. For the period ended April 30, 2012, the 30-day SEC yields were 1.55%, 1.70%, 1.28% and 0.60% for Investor Class, Institutional Class, Class A and Class C shares, respectively. The tax-equivalent yields were 2.38%, 2.62%, 1.97% and 0.92% for Investor Class, Institutional Class, Class A and Class C shares, respectively, for a shareholder in the highest federal income tax bracket (35%).9 Absent reimbursements and/or waivers, the 30-day SEC yields would have been 1.42%, 1.00% and 0.29% for Institutional Class, Class A and Class C shares, respectively. Absent repayment, the 30-day SEC yield would have been 1.64% for Investor Class shares. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2011 were 0.98%, 0.77%, 1.87% and 2.39% for Investor Class, Institutional Class, Class A and Class C shares, respectively (before reimbursements and/or waivers, if any). These expense ratios were 0.65%, 0.50%, 0.87% and 1.62% for Investor Class, Institutional Class, Class A and Class C shares, respectively, after reimbursements and/or waivers. Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 10 Short Duration Bond Fund Commentary Neuberger Berman Short Duration Bond Fund Investor Class generated a 2.43% total return for the six months ended April 30, 2012 and outperformed its benchmark, the Barclays 1-3 Year U.S. Government/Credit Index, which provided a 0.59% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) While the fixed income market was volatile at times, investors who assumed greater risk during the reporting period were generally rewarded. When the reporting period began, concerns regarding the U.S. economy and the European sovereign debt crisis triggered increased risk aversion among investors. However, this was replaced with robust risk appetite as economic data in the U.S. largely removed fears of a double-dip recession, in our view. In addition, the European Central Bank's Long-Term Refinancing Operation helped stabilize a European banking crisis, at least for a period of time. Intermediate and longer-term Treasury yields moved lower during the reporting period and the yield curve flattened as short term rates were largely stable. In January 2012, the Federal Reserve vowed to keep the federal funds rate at a historically low level until at least the end of 2014. Against this backdrop, demand for non-Treasuries was typically solid as investors looked to generate incremental yield. The Fund was well positioned for an environment where most non-Treasuries outperformed equal-duration Treasuries. In particular, the Fund's allocation to non-agency mortgage-backed securities benefited performance, as did its exposure to commercial mortgage-backed securities. The Fund's investment grade corporate bonds also contributed to results, especially our holdings in the financials subsector. In all three cases, credit spreads (the difference in yield between Treasuries and other bond sectors) narrowed during the reporting period. Elsewhere, the Fund's yield curve positioning was rewarded. Throughout the six-month period, we had an overweight relative to the benchmark in securities with maturities of two years and longer. This was beneficial as these interest rates declined more than their short-term counterparts. There were no meaningful detractors from results during the reporting period. A number of adjustments were made to the portfolio during the reporting period. We increased the Fund's exposure to investment grade corporate bonds, with an emphasis on securities with three-year maturities. In contrast, we trimmed our allocation to non-agency mortgage-backed securities. Looking ahead, despite recent concerns that the U.S. economy may experience a soft patch for a third year in a row, we believe it has enough momentum to continue expanding, albeit at a moderate pace. The Federal Reserve has made clear its intention of maintaining an extremely accommodative monetary policy given continued high unemployment and ongoing strains in the housing market. While a third round of quantitative easing does not seem likely for now, Fed Chairman Bernanke indicated in a press conference following the Fed's April meeting that he was "entirely prepared" to do more to support the economy if needed. Against a backdrop of what we expect to be modest growth and fairly well contained inflation, we anticipate maintaining an overweight to non-Treasuries and an underweight to Treasuries. As always, we will closely monitor economic data and global macro issues that could impact investor sentiment and the financial markets going forward. Sincerely, Thomas Sontag, Michael Foster and Richard Grau Portfolio Co-Managers Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 11 Short Duration Bond Fund TICKER SYMBOLS Investor Class NSBIX Trust Class NSBTX Institutional Class NSHLX Class A NSHAX Class C NSHCX PORTFOLIO BY TYPE OF SECURITY (as a % of Total Net Assets) Asset-Backed Securities % Corporate Debt Securities U.S. Government Agency Securities Mortgage-Backed Securities U.S. Treasury Securities Short-Term Investments Liabilities, less cash, receivables and other assets Total % PERFORMANCE HIGHLIGHTS Inception Date Six Month Period Ended 04/30/2012 Average Annual Total Return Ended 04/30/2012 1 Year 5 Years 10 Years Life of Fund At NAV Investor Class 06/09/1986 % Trust Class12 08/30/1993 % Institutional Class12 06/21/2010 % Class A12 06/21/2010 % Class C12 06/21/2010 % With Sales Charge Class A12 -0.26 % -1.04 % Class C12 % -0.20 % Index Barclays 1-3 Year U.S. Government/Credit Index1,14 % The performance data quoted represent past performance and do not indicate future results. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month-end, please visit www.nb.com/performance. The results shown in the table reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and shares, when redeemed, may be worth more or less than their original cost. Returns would have been lower if Neuberger Berman Management LLC (Management) had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. Repayment by a class (of expenses previously reimbursed and/or fees previously waived by Management) will decrease the class' returns. Please see Note B in the Notes to Financial Statements for specific information regarding expense reimbursement and/or fee waiver arrangements. For the period ended April 30, 2012, the 30-day SEC yields were 1.28%, 1.18%, 1.47%, 1.09% and 0.37% for Investor Class, Trust Class, Institutional Class, Class A and Class C shares, respectively. Absent reimbursements and/or waivers, the 30-day SEC yields would have been 0.84%, 0.66%, 1.02%, 0.60% and 0.00% for Investor Class, Trust Class, Institutional Class, Class A and Class C shares, respectively. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2011 were 1.25%, 1.42%, 1.03%, 1.50% and 2.18% for Investor Class, Trust Class, Institutional Class, Class A and Class C shares, respectively (before reimbursements and/or waivers, if any). These expense ratios were 0.71%, 0.81%, 0.51%, 0.87% and 1.63% for Investor Class, Trust Class, Institutional Class, Class A and Class C shares, respectively, after reimbursements and/or waivers. Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 2.50% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 12 Strategic Income Fund Commentary Neuberger Berman Strategic Income Fund Institutional Class generated a 5.07% total return for the six months ended April 30, 2012 and outperformed its benchmark, the Barclays U.S. Aggregate Index, which provided a 2.44% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) While the fixed income market was volatile at times, investors who assumed greater risk during the reporting period were generally rewarded. When the reporting period began, concerns regarding the U.S. economy and the European sovereign debt crisis triggered increased risk aversion among investors. However, this was replaced with robust risk appetite as economic data in the U.S. largely removed fears of a double-dip recession, in our view. In addition, the European Central Bank's Long-Term Refinancing Operation helped stabilize a European banking crisis, at least for a period of time. Intermediate and longer-term Treasury yields moved lower during the reporting period and the yield curve flattened, as short term rates were largely stable. In January 2012, the Federal Reserve vowed to keep the federal funds rate at a historically low level until at least the end of 2014. Against this backdrop, demand for non-Treasuries was typically solid as investors looked to generate incremental yield. The Fund benefited from its overweight position relative to the benchmark in non-Treasuries, as they generally outperformed equal-duration Treasuries during the reporting period. In particular, the Fund's allocations to high yield bonds, bank loans, non-agency mortgage-backed securities and emerging market debt were additive to performance. Elsewhere, the Fund's investment grade corporate bonds also contributed to results. Within the sector, our lower-rated industrial and financial holdings produced the strongest returns. An overweight relative to the benchmark in commercial mortgage-backed securities also benefited performance as their spreads (the difference in yield between Treasuries and other bond sectors) narrowed during the reporting period. Finally, an allocation to Treasury Inflation Protected Securities was rewarded given expectations for rising inflation as the economy gained some traction. Modestly detracting from results was the Fund's duration positioning. Having a shorter duration than the benchmark was detrimental to performance as interest rates generally declined over the six-month period. Several adjustments were made to the portfolio during the reporting period. We pared the Fund's overweight to the investment-grade corporate bond sector in an attempt to capture profits. In contrast, we increased the Fund's allocation to agency mortgage-backed securities. We reduced our exposure to high yield bonds in favor of bank loans, as we felt the latter was more attractively valued on a relative basis. The Fund used short Treasury futures during the reporting period to assist in managing its duration positioning, which slightly detracted from results. Looking ahead, despite recent concerns that the U.S. economy may experience a soft patch for a third year in a row, we believe it has enough momentum to continue expanding, albeit at a moderate pace. The Federal Reserve has made clear its intention of maintaining an extremely accommodative monetary policy given continued high unemployment and ongoing strains in the housing market. While a third round of quantitative easing does not seem likely for now, Fed Chairman Bernanke indicated in a press conference following the Fed's April meeting that he was "entirely prepared" to do more to support the economy if needed. Against a backdrop of what we expect to be modest growth and fairly well contained inflation, we anticipate maintaining an overweight to non-Treasuries and an underweight to Treasuries. As always, we will closely monitor economic data and global macro issues that could impact investor sentiment and the financial markets going forward. Sincerely, Thanos Bardas, David M. Brown, Andrew A. Johnson and Bradley C. Tank Portfolio Co-Managers Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 13 Strategic Income Fund TICKER SYMBOLS Trust Class NSTTX Institutional Class NSTLX Class A NSTAX Class C NSTCX PORTFOLIO BY TYPE OF SECURITY (as a % of Total Net Assets) Asset-Backed Securities % Corporate Debt Securities Bank Loan Obligations Government Securities Mortgage-Backed Securities U.S. Treasury Securities Short-Term Investments Liabilities, less cash, receivables and other assets ) Total % PERFORMANCE HIGHLIGHTS Inception Date Six Month Period Ended 04/30/2012 Average Annual Total Return Ended 04/30/2012 1 Year 5 Years Life of Fund At NAV Trust Class13 04/02/2007 % Institutional Class 07/11/2003 % Class A13 12/20/2007 % Class C13 12/20/2007 % With Sales Charge Class A13 % Class C13 % Index Barclays U.S. Aggregate Index1,14 % The performance data quoted represent past performance and do not indicate future results. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month-end, please visit www.nb.com/performance. The results shown in the table reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and shares, when redeemed, may be worth more or less than their original cost. Because the Fund had a different goal and strategy, which included managing assets by an asset allocation committee, prior to February 29, 2008, its performance during that time might have been different if current policies had been in effect. Returns would have been lower if Neuberger Berman Management LLC (Management) had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. Repayment by a class (of expenses previously reimbursed and/or fees previously waived by Management) will decrease the class' returns. Please see Note B in the Notes to Financial Statements for specific information regarding expense reimbursement and/or fee waiver arrangements. For the period ended April 30, 2012, the 30-day SEC yields were 3.34%, 3.69%, 3.15% and 2.60% for Trust Class, Institutional Class, Class A and Class C shares, respectively. Absent reimbursements and/or waivers, the 30-day SEC yields would have been 3.25%, 3.61%, 3.07% and 2.48% for Trust Class, Institutional Class, Class A and Class C shares, respectively. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2011 were 1.27%, 0.90%, 1.32% and 2.04% for Trust Class, Institutional Class, Class A and Class C shares, respectively (before reimbursements and/or waivers, if any). These expense ratios were 1.11%, 0.76%, 1.16%, and 1.86% for Trust Class, Institutional Class, Class A and Class C shares, respectively, after reimbursements and/or waivers. Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 14 Endnotes (Unaudited) 1 Please see "Glossary of Indices" on page 17 for a description of indices. Please note that indices do not take into account any fees or expenses or tax consequences of investing in the individual securities that they track, and that individuals cannot invest directly in any index. Data about the performance of these indices are prepared or obtained by Neuberger Berman Management LLC ("Management") and reflect the reinvestment of income dividends and other distributions. The Fund may invest in securities not included in a described index or may not invest in all securities included in a described index. 2 The performance information for periods prior to June 13, 2005, is that of the Fund's predecessor, Ariel Premier Bond Fund ("Ariel Fund"). The investment policies, guidelines and restrictions of the Fund are in all material respects equivalent to those of Ariel Fund. Returns would have been lower if Ariel Fund's manager had not waived certain of its fees during these periods. 3 The performance information for Institutional Class is that of Ariel Fund Institutional Class for the period October 1, 1995 (inception date) through June 10, 2005. The performance information for Investor Class is that of Ariel Fund Institutional Class for the period October 1, 1995 through January 31, 1997 (the period prior to the class' inception date), and that of Ariel Fund Investor Class for the period February 1, 1997 (class' inception date) through June 10, 2005. Ariel Fund Institutional Class had lower expenses and typically higher returns than Ariel Fund Investor Class. 4 The performance information for Class A and Class C prior to the classes' inception date is that of the Institutional Class of Neuberger Berman Core Bond Fund (please see Endnote 3). The performance information for the Institutional Class has been adjusted to reflect the appropriate sales charges applicable to Class A and Class C shares, but has not been adjusted to take into account differences in class specific operating expenses (such as 12b-1 fees). The Institutional Class has lower expenses and typically higher returns than Class A and Class C. 5 The performance information for Institutional Class and Class C prior to the classes' inception date is that of Class A of Neuberger Berman Floating Rate Income Fund. The performance information (at NAV) of Class A has been adjusted to reflect the appropriate sales charge applicable to Class C shares, but has not been adjusted to take into account differences in class specific operating expenses (such as 12b-1 fees). Class A has higher expenses and typically lower returns (at NAV) than Institutional Class. Class A has lower expenses and typically higher returns (at NAV) than Class C. 6 The performance information for the period April 1, 1996 through September 6, 2002, is that of the Fund's predecessor, Lipper High Income Bond Fund ("Lipper Fund"), and the performance information for the period February 1, 1992 through March 31, 1996, is that of Lipper Fund's predecessor partnership. The investment policies, objectives, guidelines and restrictions of the Fund are in all material respects equivalent to those of Lipper Fund, and the investment policies, objectives, guidelines and restrictions of Lipper Fund were in all material respects equivalent to those of its predecessor partnership. As mutual funds registered under the Investment Company Act of 1940 ("1940 Act"), the Fund is, and Lipper Fund was, subject to certain restrictions under the 1940 Act and the Internal Revenue Code ("Code") to which Lipper Fund's predecessor partnership was not subject. Had Lipper Fund's predecessor partnership been registered under the 1940 Act and been subject to the provisions of the 1940 Act and the Code, its investment performance may have been adversely affected. Returns would have been lower if Lipper Fund's manager had not waived certain of its fees during these periods. 7 The performance information for Investor Class is that of Lipper Fund Premier Class for the period April 1, 1996 through September 6, 2002, and that of Lipper Fund's predecessor partnership for the period February 1, 1992 (inception date) through March 31, 1996. 8 The performance information for Institutional Class, Class A, Class C and Class R3 prior to the classes' inception date is that of the Investor Class of Neuberger Berman High Income Bond Fund (please see Endnote 7). The performance information of the Investor Class has been adjusted to reflect the appropriate sales charges applicable 15 to Class A and Class C shares, but has not been adjusted to take into account differences in class specific operating expenses (such as 12b-1 fees). The Investor Class has lower expenses and typically higher returns than Class A, Class C and Class R3. The Investor Class has higher expenses and typically lower returns than Institutional Class. 9 Tax-equivalent effective yield is the taxable effective yield that a shareholder would have had to receive in order to realize the same level of yield after federal income taxes at the highest federal tax rate, currently 35%, assuming that all of the Fund's income is exempt from federal income taxes. 10 A portion of the Fund's income may be a tax preference item for purposes of the federal alternative minimum tax for certain shareholders. 11 The performance information for Institutional Class, Class A and Class C prior to the classes' inception date is that of the Investor Class of Neuberger Berman Municipal Intermediate Bond Fund. The performance information of the Investor Class has been adjusted to reflect the appropriate sales charges applicable to Class A and Class C shares, but has not been adjusted to take into account differences in class specific operating expenses (such as 12b-1 fees). The Investor Class has lower expenses and typically higher returns than Class A and Class C. The Investor Class has higher expenses and typically lower returns than Institutional Class. 12 The performance information for Trust Class, Institutional Class, Class A and Class C prior to the classes' respective inception dates is that of the Investor Class of Neuberger Berman Short Duration Bond Fund. The performance information of the Investor Class has been adjusted to reflect the appropriate sales charges applicable to Class A and Class C shares, but has not been adjusted to take into account differences in class specific operating expenses (such as 12b-1 fees). The Investor Class has lower expenses and typically higher returns than Trust Class, Class A and Class C. The Investor Class has higher expenses and typically lower returns than Institutional Class. 13 The performance information for Trust Class, Class A and Class C prior to the classes' respective inception dates is that of the Institutional Class of Neuberger Berman Strategic Income Fund. The performance information of the Institutional Class has been adjusted to reflect the appropriate sales charges applicable to Class A and Class C shares, but has not been adjusted to take into account differences in class specific operating expenses (such as 12b-1 fees). The Institutional Class has lower expenses and typically higher returns than Trust Class, Class A and Class C. 14 The date used to calculate Life of Fund performance for the index is the inception date of the oldest share class. For more complete information on any of the Neuberger Berman Income Funds, call Neuberger Berman Management LLC at (800) 877-9700, or visit our website at www.nb.com. 16 Glossary of Indices Barclays 1-3 Year U.S.
